— Motion for clarification or modification granted to extent of amending the first sentence of the memorandum decision dated July 10, 1987 [132 AD2d 972] to read as follows: "Plaintiff’s motion for summary judgment for commissions paid in excess of those provided by the written agreement between the parties and to dismiss defendant’s third and fourth counterclaims should have been granted.” The ordering paragraph of the remittitur order heretofore entered July 10, 1987 is amended to read as follows: "It is hereby ordered, That the order so appealed from be and the same hereby is unanimously modified on the law to grant plaintiff’s motion for summary judgment for commissions paid in excess of those provided by the written agreement and to dismiss defendant’s *548third and fourth counterclaims, and as modified the order is affirmed without costs. Memorandum which is hereby made a part hereof.” Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.